Citation Nr: 1011566	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California 


THE ISSUES

1.  Evaluation of service-connected posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling from August 8, 
2003, as 50 percent disabling from October 3, 2007, and as 70 
percent disabling from June 20, 2008. 

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a disability 
manifested by a right hand tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972, from January 2002 to July 2002, and from February 2004 
to April 2005.  He also had service in the California 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
Veteran has not suggested that the 70 percent evaluation 
assigned during the course of his appeal would satisfy his 
appeal for a higher rating for PTSD, or that the maximum 
rating available for that disability is not being sought.  
The Board therefore concludes that the issue of entitlement 
to a higher rating for PTSD remains open and is properly 
before the Board.  

The Court also has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the PTSD rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized that issue as set forth on the title page.  
(Although service connection has been in effect since August 
8, 2003, because the appellant served on active duty from 
February 9, 2004, to April 7, 2005, consideration of the 
rating for this period will not be undertaken in the analysis 
below.  References in the discussion below to the rating to 
be assigned for the period prior to October 3, 2007, should 
not be taken to mean that compensation should be paid while 
the appellant served on active duty.)

(Consideration of the appellant's claims of service 
connection for hepatitis C and for a disability manifested by 
a right hand tremor is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  Prior to October 3, 2007, the Veteran's PTSD was 
evidenced by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily.  

2.  Between October 3, 2007, and June 20, 2008, the Veteran's 
PTSD was evidenced by occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  Since June 20, 2008, the Veteran's PTSD has been 
evidenced by occupational and social impairment with 
deficiencies in most areas, and an inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for higher ratings for the Veteran's PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003 and November 2005, both of which were sent to the 
Veteran before his claim was initially adjudicated by the RO.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet as 
regards his PTSD claim.  

II.  Background

The Veteran was service connected for PTSD by a rating 
decision dated in May 2006, rated as 30 percent disabling 
effective from August 8, 2003, based principally on the 
findings of a December 2005 fee-based psychiatric 
examination.  The Veteran appealed the 30 percent rating.  By 
subsequent RO ratings, the rating was increased to 50 
percent, and then to the present 70 percent, each increase 
being based primarily on subsequent examinations.  The record 
also contains the Veteran's progress reports from the VA 
Riverside Vet Center, as well as written statements from the 
Veteran and his wife, each of whom is competent to report 
observable behavior and symptoms.  

The Veteran was first examined in December 2005.  The 
examiner reviewed the Veteran's case file and recorded the 
history provided by the Veteran.  Regarding the Veteran's 
family and social history, the Veteran reported that he was 
in his second marriage.  He reported that his first marriage 
was characterized by problems related to his anger and 
inability to control his irritability; he was short-tempered, 
nervous, and anxious due to his memories of Vietnam.  He 
stated that he was trying to make the current marriage work, 
and, to that end, he and his wife were seeing a therapist.  
The Veteran reported that his social functioning and 
activities of daily living were lessened.  He reported that 
he did not socialize, and that crowds made him uncomfortable.  
He sat with his back to the wall.  The examiner noted that 
there was a history of drug abuse in 1975, but the Veteran 
denied alcohol abuse, and denied any current drug or alcohol 
abuse.  

The mental status examination revealed that the Veteran's 
orientation was normal, and his appearance and hygiene were 
appropriate.  Mood and affect were abnormal-he was anxious 
and depressed, which the examiner noted was attributable to 
the Veteran's PTSD.  The Veteran was also reported as being 
irritable, with impaired impulse control and outbursts of 
anger.  The Veteran's communication skills were normal, as 
was his speech.  There were no reported panic attacks, 
delusions, hallucinations, or ritualistic obsession.  The 
Veteran's thought processes were described as abnormal 
because he could not stop thinking about Vietnam and Iraq.  
Judgment was intact, but abstract thinking was absent.  
Memory was moderately abnormal; he had difficulty with 
retention of highly learned materials and remembering to 
complete tasks.  There were no suicidal or homicidal 
ideations.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was  PTSD.  There was no 
diagnosis in Axis II (personality disorders and mental 
retardation).  The Axis III (general medical conditions) 
diagnosis was deferred.  In Axis IV (psychosocial and 
environmental problems) the examiner noted psychosocial 
stressors of the Veteran's Vietnam and Iraq war experiences.  
The Axis V (global assessment of functioning (GAF) score) 
report was 65.  

The examiner opined that the Veteran was mentally capable of 
managing his benefit payments in his own best interests.  He 
also reported that the Veteran had occasional difficulty 
performing daily activities, and that he had difficulty 
establishing and maintaining work relationships; social 
relationships and activities of daily living were reportedly 
diminished.  The Veteran reportedly had difficulty 
understanding simple and complex commands.  He was assessed 
as not being a danger to himself or to other people. 

Of record is an October 2007 Certification of Physician or 
Practitioner related to the Family and Medical Leave Act of 
1993 (FMLA), in which a physician certified that the Veteran 
required leave from his work for treatment for his chronic 
anxiety, stress, and PTSD.  

The Veteran thereafter was examined again in January 2008.  
The Veteran reported that his activities of daily living had 
lessened.  He reported major changes in social functioning in 
that he preferred to be by himself, even at home.  The 
Veteran reported that he had worked for the same employer for 
24 years, and that his employer had made accommodations for 
his anger and anxiety.  He reported that he still had a lot 
of anger, anxiety, depression, and irritability, and that he 
was working on that with his counselor at the Vet Center.   

The examiner's objective findings revealed that the Veteran 
was well-oriented, and that his appearance and hygiene were 
normal.  Behavior was appropriate.  Mood and affect were 
abnormal; the Veteran had depression and anxiety.  
Communication was normal, and there were no reported panic 
attacks.  The Veteran's speech was normal, and there were no 
delusions, hallucinations, or ritualistic obsession.  Thought 
processes were abnormal because the Veteran was still 
preoccupied with his Vietnam and Iraq war experiences.  
Judgment was intact, but abstract thinking was absent.  
Memory was mildly to moderately abnormal; he had difficulty 
with retention of highly learned materials, and also 
reportedly forgot to complete tasks.  There were no suicidal 
and homicidal ideations.  

The DSM-IV Axis I diagnosis was PTSD.  In Axis IV, the 
examiner identified psychosocial stressors related to the 
Veteran's Vietnam and Iraq war experiences.  The Axis V GAF 
score was 55.  The examiner opined that the Veteran was 
mentally capable of managing his benefit payments in his own 
best interests.  He also reported that the Veteran has 
occasional difficulty performing daily activities, and that 
he has difficulty establishing and maintaining work 
relationships; he reportedly had problems with co-workers and 
supervisors, and social relationships were also diminished.  
The Veteran reportedly had no difficulty understanding simple 
commands, but had some difficulty with complex commands.  He 
was assessed as not being a danger to himself or to other 
people. 

The record shows that the Veteran subsequently filed for 
state disability insurance benefits based on his PTSD and 
major depression.  Included in the related documents of 
record are a psychiatrist's statement that the Veteran was 
incapable of performing his regular work effective June 20, 
2008, and that it was anticipated that he would be released 
to return to work three months later.  (June 20, 2008, became 
the effective date for the subsequent award of the 70 percent 
disability rating.)  

A July 2008 statement from the Veteran's treating therapist 
described the Veteran's reported behavioral abnormalities 
precipitated by his PTSD.  Those included anger, mood swings, 
panic attacks when in public, and what the therapist 
identified as suicidal ideation based on the Veteran's report 
that he had thought that it would be great if he just would 
not wake up the next day.  He reported that he continued to 
go outside to check the perimeter of his home, and reported 
that his depression had increased dramatically over the past 
four months.  He reported having a low tolerance for dealing 
with people at the time, including his wife and stepchildren.  
He said that he felt like a time bomb with anxiety pent up so 
that he just stayed at home, choosing not to be bothered 
until he could learn better coping skills by attending group 
and individual therapy sessions.  

The Veteran was afforded another examination in February 
2009, the most recent examination of record.  The Veteran 
reported that he had recently been asked by his wife of six 
years to leave the home due to his aggression, attitude, 
irritability, and inability to use good judgment.  Once 
hopeful of reuniting with his wife, he reported that he was 
considering divorce; he found that he could manage his anger 
and aggressive behavior better by living alone.  

The Veteran reported that he had been unable to work, and 
that he was currently on disability due to his anxiety, 
depression, and anger issues.  He had some symptom relief, 
such as lessening of his depression, because he did not have 
the stress of work and being around others, but he still 
reported anxiety and difficulty with controlling his anger.  
He stated that he was nervous around large crowds, constantly 
was watching people, and sat with his back to the wall.  He 
generally preferred to be alone and not bother with others 
due to his anxiety and his anger issues.  He reported that he 
felt safe at home because he had a sense of control of 
himself there.  

The examiner assessed the Veteran to be a reliable historian.  
The examiner referred to treatment notes in the record and 
took these comments into account in her report.  The 
Veteran's orientation was normal, and he was neatly and 
appropriately dressed.  Behavior was normal, and he 
maintained good eye contact.  Mood was depressed and anxious; 
affect was flat and constricted.  There was impaired impulse 
control, unprovoked irritability, and periods of violence.  
Communication, speech, and concentration were normal.  The 
Veteran denied panic attacks, though suspiciousness was 
present; the Veteran was reportedly paranoid about being 
around people.  He was aware of his surroundings, including 
always being aware of the exits and keeping his back to the 
wall.  He reportedly was very hypervigilant, scanning his 
environment.  

The examiner noted that there was no evidence of loosening of 
associations, paranoia, or delusions.  The Veteran did not 
appear to be responding to, nor was there any evidence of, 
auditory or visual hallucinations.  There were no obsessional 
rituals.  The Veteran's thought process was reported as 
normal, and judgment and abstract thinking were termed to be 
reasonable.  Memory was mildly impaired; the Veteran stated 
that he forgets appointments and plans.  Suicidal and 
homicidal ideation was absent.  The examiner reported that 
the Veteran has behavioral, cognitive, social, and affective 
symptoms attributed to PTSD.  He has a long history of 
aggressive behaviors, angry outbursts, and impaired impulse 
control and unprovoked irritability.  The examiner described 
the Veteran as being tormented by Vietnam and Iraq war 
experiences, and that he is socially isolated, with 
depression, anxiety, irritability, and anger.  

The DSM-IV Axis I diagnoses were PTSD; alcohol and marijuana 
abuse in remission.   In Axis IV, the examiner identified the 
Veteran's Vietnam and Iraq war memories, marital strife, and 
employment stress.  The Axis V GAF score was 50.  The 
examiner remarked that the Veteran was mentally capable of 
managing his own benefits payments and of performing 
activities of daily living.  She reported that the Veteran 
was unable to establish and maintain effective work and 
social relationships.  He was reportedly unable to work at 
the time because of depression and anxiety; he reportedly got 
nervous at the thought of returning to work.  The examiner 
noted that the Veteran did not have any difficulty in 
understanding simple or complex commands, and that, at the 
time of the interview, did not appear to pose any threat of 
danger or injury to himself or others.  The examiner 
indicated that the prognosis for improvement of the Veteran's 
psychiatric impairment and functional status was poor.  

At a September 2009 hearing before the undersigned, the 
Veteran described his current PTSD symptoms, which included 
difficulties communicating, and anger and anxieties that 
affected his work, for which his long-time employer had made 
accommodations.  He testified that he could not express 
emotions, could not tolerate stress, did not like being 
around people, and thought about suicide right after 
separation from his wife.  He also testified that he was 
currently off work for 30 days due to his disability, but 
that he was due for a re-evaluation the following week.  The 
record does not indicate that the Veteran has submitted any 
information regarding this scheduled re-evaluation.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 10 percent rating is for 
consideration where there is occupational and social 
impairment, due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.  

In assessing the evidence of record, the Board notes that the 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), p. 32).  A GAF score of 51-60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers."  A GAF score 
of 61-70 is defined as "Some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  DSM-IV.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's claim as 
it was staged by the RO, that is, from August 8, 2003, from 
October 3, 2007, and from June 20, 2008.  

The Veteran has been awarded a 30 percent rating for his PTSD 
for the period beginning August 8, 2003, and the Board can 
find no evidence in the record that would warrant a higher 
rating for the initial period (until October 3, 2007).  The 
higher, 50 percent, rating is not warranted because, while 
there is evidence of occupational and social impairment, the 
evidence for that period, discussed above, does not show that 
the Veteran exhibited symptoms like a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; that 
he had any panic attacks at all; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking.  There is 
evidence of disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships; however, the GAF score of 65 assigned 
by the December 2005 examiner is in the middle of the range 
defined by some mild symptoms or some difficulty in social, 
occupational, or school, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
The Board finds, therefore, that, all symptoms considered, 
the Veteran's disability picture more nearly approximates the 
criteria required for the awarded 30 percent rating, and that 
a higher, 50 percent, rating is not warranted for the period 
from August 8, 2003, to October 3, 2007.  38 C.F.R. § 4.7.  

Regarding the Veteran's 50 percent award effective from 
October 3, 2007, the Board finds that the evidence of record 
showing the Veteran's occupational and social impairment does 
not support the next higher, 70 percent, rating.  The 
evidence does not show that the Veteran's occupational and 
social deficiencies are evidenced by such problems as 
suicidal ideation; any obsessional rituals; or speech that 
was intermittently illogical, obscure, or irrelevant.  There 
is no evidence of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively, and no evidence of spatial 
disorientation or of neglect of personal appearance and 
hygiene.  To be sure, the evidence does show that there was 
impaired impulse control, difficulty in adapting to stressful 
circumstances (including work), and difficulty maintaining 
effective relationships.  Once again, however, those who 
examined him did not find that his symptoms were more than 
moderately disabling.  The Board also notes that the GAF 
score of 55 assigned by the January 2008 examiner is in the 
middle of the range defined as only moderate symptoms or 
moderate difficulty in social, occupational, or school 
participation.  The Board therefore finds that the Veteran's 
PTSD disability picture more nearly approximates the criteria 
required for the awarded 50 percent rating beginning October 
3, 2007, but not a higher, 70 percent, rating.  Id.  

The Board does not find, as is required for a 100 percent 
rating for PTSD, that the Veteran's current level of 
disability establishes that there is total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  Of the several examples of symptoms 
representative of total occupational and social impairment 
listed in Diagnostic Code 9411, the only one in evidence in 
the Veteran is intermittent inability to perform activities 
of daily living, though there is no evidence that the Veteran 
has difficulty maintaining personal hygiene.  While the 
Veteran has been out of work often due to his service-
connected PTSD, the most recent evidence of record, the 
transcript of his September 2009 hearing, indicates that his 
being out of work at the time had not been determined to be 
permanent, as a reevaluation was scheduled (but has not so 
far been reported into the record).  The Board also notes 
that the GAF score of 50 assigned by the February 2009 
examiner is at the bottom of the range defined as only 
moderate symptoms or moderate difficulty in social, 
occupational, or school.  The Board therefore finds that, 
while the currently assigned 70 percent rating may be 
appropriate, the higher, 100 percent, rating is not warranted 
in light of the evidence of record.  In short, the Veteran's 
symptoms are more akin to those characterized by the 70 
percent rating.  38 C.F.R. § 4.130.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  

The Board finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the Veteran's service-connected PTSD 
disability has resulted in frequent periods of 
hospitalization due exclusively to his service-connected 
PTSD.  Id.  While there is clear evidence of interference 
with employment, perhaps even marked interference, the Board 
is of the opinion that this interference with employment does 
not in any way render impractical the application of the PTSD 
schedular ratings.  

It is undisputed that the Veteran's PTSD disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  In a recent decision, the Court cited with 
approval an opinion by the VA General Council Opinion that 
states that, if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.   Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As 
can be seen, the medical evidence shows that the rating 
criteria for the 30, 50, and 70 percent ratings for PTSD 
reasonably describe the claimant's current disability level 
and symptomatology.  Accordingly, the Board finds that the 
Veteran's disability picture is contemplated by the rating, 
that the assigned schedular evaluations are therefore 
adequate, and that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is consequently not required.  Id.  

In sum, the Board finds that the evidence of record does not 
warrant an increased rating for the Veteran's PTSD at any 
stage since the original effective date assigned when service 
connection was granted.  


ORDER

Entitlement to an increased rating for the Veteran's service-
connected PTSD, evaluated as 30 percent disabling from August 
8, 2003, as 50 percent disabling from October 3, 2007, and as 
70 percent disabling from June 20, 2008, is denied.     


REMAND

The Veteran claims that he was hospitalized at the Long 
Beach, California, VA Medical Center (VAMC) for treatment of 
hepatitis shortly after he was released from his first period 
of active duty.  He has variously identified the year of 
hospitalization as 1972, 1973, and 1974.  There is no 
evidence in the record that any search was conducted for 
records related to the claimed hospitalization.  Because the 
Veteran's hepatitis C claim cannot be adjudicated without 
consideration of this evidence the Board must remand for a 
search for these records.  On remand, the AOJ will be asked 
to take whatever steps are necessary to obtain these and any 
other related records identified by the Veteran.  See 
38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded a fee-based examination in 
connection with his claims for service connection for 
hepatitis C and right hand tremor.  The examiner was not 
asked to provide an opinion as to whether either of these 
claimed disabilities was etiologically related to the 
Veteran's active military service, and consequently provided 
none.  Moreover, while the examiner suggested that the 
Veteran may have hepatitis C, no specific diagnosis was 
provided.  The Board therefore must also remand these two 
issues in order to afford the Veteran with another 
examination, with specific instructions to provide a 
definitive diagnosis for each of these two claimed 
disabilities, and to provide opinions at to whether it is at 
least as likely as not that either is etiologically related 
to the Veteran's active military service.  If either 
disability is shown or suspected to have originated during a 
period when the Veteran was not engaged in active military 
service, the examiner will be asked to provide a medical 
opinion as to whether such disability was aggravated by the 
Veteran's active military service.  

Accordingly, the Veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must ask the Veteran to 
submit any information he may have, or 
identify any information he knows of, but 
does not have, that is related to his 
hepatitis C and right hand tremor claims.  
Of specific interest are treatment 
records related to these claims, and the 
dates and identity and addresses of 
treatment providers who have treated the 
Veteran for these claimed disabilities.  

2.  The AOJ must also obtain records 
related to the Veteran's hospitalization 
at a VA medical facility in Long Beach, 
California, for treatment of hepatitis.  
He has variously given the year of 
hospitalization as 1972, 1973, and 1974.  
The AOJ should take the steps necessary 
to obtain the hospital records.  

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the Veteran to undergo VA 
examination(s) by a physician(s) with 
appropriate expertise to determine the 
current diagnosis and etiology of the 
Veteran's claimed hepatitis C and right 
hand tremor.  For each diagnosis, a 
medical opinion must be provided as to 
whether it is at least as likely as not 
that either disability is related to any 
period of active military service.  If 
either claimed disability originated 
during a period when the Veteran was not 
on active military service, a medical 
opinion should be provided as to whether 
it is at least as likely as not that the 
preexisting disability chronically 
worsened during any period active 
military service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  (Because, by its very 
nature, a medical opinion is just that, 
an opinion rather than a statement of 
certainty, the Board recognizes that 
conjecture, tempered by the examiner's 
medical expertise and experience, is a 
component of a medical opinion.  The 
opinions should be provided even if some 
speculation is required.)  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examination(s).

The AOJ must ensure that any examination 
report complies with this remand and the 
questions presented in the examination 
request, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner(s) for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2009).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


